Citation Nr: 0206141	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  91-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 25, 1980 to May 22, 1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 decision of the RO 
that denied the appellant's claim of service connection for a 
psychiatric disorder.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In January 1992, February 1995, and August 1999, the Board 
remanded the case to the RO for additional development of the 
record.  

In August 1999, the Board also denied service connection for 
a pulmonary disorder and granted service connection for a 
gastrointestinal disability manifested by irritable colon 
syndrome.  



FINDINGS OF FACT

1.  The appellant is not shown to have manifested symptoms of 
chronic depression or exhibited findings consistent with any 
other innocently acquired psychiatric disorder during his 
brief period of active duty for training or for many years 
thereafter.  

2.  The appellant currently is not shown to have a major 
depressive disorder that is due to symptoms or findings that 
he exhibited in service or that resulted from the service-
connected gastrointestinal disorder.  

3.  The appellant's currently demonstrated psychiatric 
disability, diagnosed as chronic paranoid schizophrenia and 
history of major depressive disorder in remission is not 
shown to be due to any verified event or manifestation in 
service.  

4.  The currently demonstrated chronic paranoid schizophrenia 
is not shown to be due to appellant's service-connected 
gastrointestinal disability.  



CONCLUSION OF LAW

The appellant's innocently acquired psychiatric disability 
manifested by chronic paranoid schizophrenia and history of 
major depressive disorder in remission is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may either be presumed to have been incurred in service; nor 
is shown to be proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 101(24), 1112, 1113, 
1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The appellant served on active duty for training from 
February 25, 1980 to May 22, 1980.  

A careful review of the service medical records shows that, 
on an August 1979 report of medical history, the appellant 
reported that he was in good health (he indicated that he did 
not have depression or nervous trouble of any sort).  

On April 1, 1980, during service, the appellant was admitted 
to the hospital at Fort Benning, Georgia for viral 
gastroenteritis and a viral syndrome (rule out pneumonitis or 
pneumonia).  

On a physical examination for separation purposes on April 
14, 1980 at Fort Benning, the appellant was clinically 
evaluated as normal.  A subsequent military record prepared 
at Camp Santiago, Puerto Rico, shows that he was seen on July 
4, 1980 for what was believed to be pharyngitis and 
gastroenteritis.  

In April 1989, the RO received the appellant's claim of 
service connection for a nervous system disorder.  He 
indicated that his condition was the result of ulcers.  

In an April 1989 statement, the appellant requested that he 
be evaluated for post-traumatic stress disorder (PTSD).  

In a March 1990 letter, Diego Coira, M.D., a psychiatrist, 
indicated that the appellant had sought treatment from him in 
June 1988, April 1989, February 1990 and March 1990.  He 
noted the appellant's complaints of having epigastric 
discomfort, abdominal pain, inappetence, insomnia, 
nightmares, inability to concentrate, inability to tolerate 
noises or being in a group, crying spells, isolation at home 
from family and friends, sadness, easy provocation to 
aggression and loss of patience with a gastrointestinal 
ailment to the point where he preferred to be dead if his 
condition did not improve.  

In the evaluation, it was noted that the appellant's mood was 
depressed and that his memory was poor for all events.  The 
diagnoses were those of (1) major depression as a maturation 
of (2); and (2) psychophysiological gastrointestinal 
reaction.  He was treated with psychotherapy and 
pharmacotherapy.  

Dr. Coira commented that the appellant suffered a viral 
gastroenteritis on active duty and had since been suffering 
gastrointestinal and emotional symptoms.  He stated that the 
appellant developed a psychophysiological gastrointestinal 
reaction which had matured into his present illness of major 
depression.  

In a September 1990 decision, the RO denied the appellant's 
claim of service connection for a psychiatric disorder, on 
both a direct basis and on a secondary basis (i.e., as the 
result of a stomach disorder).  In April 1991, the appellant 
expressed his disagreement with this decision.  

In a May 1991 letter, Dr. Diego Coira indicated that the 
appellant had received psychiatric treatment from him since 
June 1988 (his last interview with the appellant was that 
very day), and that his diagnoses were those of (1) major 
depression as a maturation of (2); and (2) 
psychophysiological gastrointestinal reaction.  He was 
treated with psychotherapy and pharmacotherapy.  The doctor 
commented that, from a psychiatric point of view, the 
appellant was totally disabled.  

At a June 1991 hearing at the RO before a Hearing Officer, 
the appellant testified that, while on active duty, he was 
hospitalized for a pulmonary condition which became 
complicated with viral gastroenteritis that gave him pains, 
anxiety, and uneasiness.  He said that his gastrointestinal 
condition affected his emotional state and nerves, so he 
sought treatment with Dr. Coira.  He said that the doctor 
felt that his nervous condition began with his stomach 
condition.  He indicated that he had stopped working after he 
developed his condition.  He said that he currently felt 
uneasy and insecure.   

In January 1992, the Board remanded the case to the RO for 
additional development.  

On a March 1992 VA psychiatric examination, the examiner 
reviewed the claims folder, noting that the appellant's claim 
involved PTSD, but that he did not know what that condition 
was (the appellant said that his representative filed his 
claim).  The appellant complained of feeling down and having 
a blank mind, frustration, multiple stomach problems and 
variation in moods with periods of crying and aggression.  He 
also complained of having poor sleep, irritability, anxiety 
and tension.  He reported that his emotional conditions 
produced tension and gastric hypersecretion with 
gastrointestinal symptoms.  He also reported that he had 
serious digestive problems and that anticipation of his 
digestive problems made him very anxious and tense.  The 
appellant was evaluated, and the examiner stated that there 
was no evidence whatsoever of PTSD symptomatology.  The 
diagnosis was that of dysthymia.  

On a March 1992 VA gastrointestinal examination, the 
appellant was diagnosed with a psychophysiologic 
gastrointestinal reaction (irritable colon), and history of 
viral gastroenteritis in 1980.  

In a May 1992 addendum to the March 1992 VA psychiatric 
examination report, the examiner noted that the appellant's 
current psychiatric condition appeared to be the emotional 
response to his chronic and active gastrointestinal 
condition.  He stated that there was no evidence provided in 
order for him to responsibly answer the question of whether 
the appellant's psychiatric disorder was attributable to 
military service (especially after 3 months of service).  

The examiner stated that there was no evidence whatsoever in 
the appellant's history or complaint as to justify or suspect 
a diagnosis of PTSD.  The examiner noted that it was 
important to clarify that "psychological gastrointestinal 
reaction" was not a DSM-III (Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition) psychiatric 
diagnosis.  

In a May 1993 decision, the RO denied service connection for 
a psychiatric disorder to include PTSD.  

On a psychiatric evaluation conducted by Yezid Melo, M.D. in 
October 1994, the appellant reported a history of previous 
psychiatric treatment in Puerto Rico on several occasions and 
a hospitalization from April 1989 to March 1990.  He also 
reported that he was diagnosed with major depression, which 
he said had continued to affect him through 1992, and that he 
also had a gastrointestinal condition diagnosed as 
psychophysiological gastrointestinal reaction.  

The veteran presently complained of having insomnia, 
restlessness, depression, suicidal thoughts, frightening 
nightmares in which he felt that he was enclosed in a tube, 
and periods of confusion whereby he did not recognize his 
surroundings, causing him to become scared and "paralyzed."  
He reported that he was treated with anti-depressive 
medication while in service.  He reported that, after his 
mother died, he became very depressed and was unable to work, 
quitting his job as a handyman.  

During his evaluation, it was noted that the appellant's 
memory appeared impaired for both recent and remote events, 
that his perceptual processes appeared disturbed, and that he 
admitted to having visual and auditory hallucinations.  The 
diagnosis was that of major depression.  Dr. Melo prescribed 
anti-depressive medication.  He also noted that, subsequent 
to the evaluation, the appellant continued to complain of 
nightmares and anxiety, for which his medication was 
adjusted.  Dr. Melo stated that the appellant appeared 
totally incapacitated to work.  

In February 1995, the Board remanded the case to the RO for 
additional development.  

The records from the Social Security Administration indicate 
that the appellant was awarded benefits (Supplemental 
Security Income) in a July 1995 decision, based on a 
diagnosis of major depression.  

On a November 1997 VA psychiatric examination (conducted by 
Dr. Yezid Melo), the appellant complained of having memory 
impairment, visual and auditory hallucinations, feelings of 
being persecuted, impaired capacity for abstraction and 
generalization and suicidal impulses.  

On the examination, it was noted, among other things, that 
the appellant was depressed and had memory impairment for 
recent and remote events.  The diagnosis was that of major 
depression with psychosis (per DSM-IV).  

On a February 1999 fee-basis VA psychiatric examination 
(conducted by Jack Freinhar, M.D.), the appellant (with 
assistance of an interpreter) reported that he suffered from 
depression which he believed began back in 1980 when he 
claimed he began to lose weight as the result of a 
gastrointestinal disorder that he claimed precipitated his 
depression.  He complained of having crying spells, feelings 
of hopelessness, helplessness, decreased sleep, decreased 
appetite, decreased sexual drive, decreased concentration, 
and little energy.  He denied feeling isolation, apathy, 
amotivation, anhedonia, and suicidal ideation. 

The veteran denied all manic and psychotic symptomatology.  
He stated that he sensed people sometimes followed him around 
and that he believed he had PTSD.  He reported suffering from 
nightmares which included content involving accidents and 
people cutting his jugular vein.  He was vague in his 
description of claimed "flashbacks."  He denied any 
physiologic concomitants to the flashbacks or nightmares.  He 
did not describe reliving any experiences from his military 
service.  He reported that he suffered from ulcers and HIV 
(human immunodeficiency virus), for which he took many 
medications.  

The examiner stated that "[a]ll provided medical records 
were reviewed" and remarked that the reports were not 
conclusive in terms of the diagnoses reached and the criteria 
used in order to diagnose the appellant.  He did not note 
what records were available for his review.  (Further in his 
report, the examiner inexplicably indicated that he did not 
have any of the appellant's medical records for review.)  

The examiner stated that the psychiatric medical records 
provided to him seemed to confirm that the appellant had a 
stomach problem with a precipitous loss of weight and that 
they seemed to indicate that his depression began at that 
time, whether directly related to that or not was unknown.  
On the examination, it was noted, among other things, that 
the appellant's mood was dysphoric; that he denied auditory 
or visual hallucinations and suicidal or homicidal ideations; 
that he had some thoughts about people following him, but was 
able to state that they were not true; that his immediate 
recall (of a digit span) was intact; that his recent memory 
was impaired (he could not recall three objects after three 
minutes but could remember in detail his breakfast fare and 
his way out of the interview room); and that his remote 
memory was grossly intact.  

The examination diagnosis was that of dysthymic disorder.  
The examiner explained why he felt that the appellant did not 
suffer from PTSD.  He remarked that the appellant did exhibit 
symptoms of depression which had lasted for a number of 
years, "probably since 1980 when he first found out about 
his medical condition" and that he thus he met the criteria 
for dysthymic disorder.  

The examiner noted that his symptoms, although chronic, were 
not of a severity which would highlight a major depressive 
disorder.  The examiner remarked that it appeared from the 
appellant's history and review of the medical records that 
his depression occurred secondary to the weight loss and 
stomach problems he suffered back in 1980 per the appellant's 
report.  

The examiner stated that "[t]hese problems, being physical, 
must be determined by your assessor whether or not they are 
related to his basic training and term in service."  The 
examiner added that the depression, however, because it was 
related to that stressor, would have been given a diagnosis 
of adjustment disorder at that time.  He concluded stating 
that, because the appellant's symptoms had extended over a 
great length of time and appeared at a chronic low to 
moderate level, they now qualified for the diagnosis of 
dysthymic disorder.  

In August 1999, the Board remanded the case to the RO for 
additional development.  The Board also granted service 
connection for a gastrointestinal disability manifested by 
irritable colon syndrome.  In an August 1999 rating decision, 
the RO effectuated the decision granting service connection 
for a gastrointestinal disability.  

In an August 1999 letter, the RO requested the appellant to 
provide information concerning medical treatment for his 
claimed disability.  He responded in September 1999, 
submitting forms which indicated treatment from Dr. Coira in 
March 1990, VA (San Juan) in May 1992, Dr. Melo in February 
1996, and the Department of Health and Human Services (Social 
Security Administration) in September 1995.  In a December 
1999 letter, the RO informed the appellant that it had 
requested medical evidence from the sources he identified.  

In December 1999, the RO received records from the VA Medical 
Center (VAMC) dated from November 1997 to December 1999, 
pertaining to a variety of disabilities.  The records in 
September 1998 indicate that the appellant had a history of 
depression but had never been seen at VA, instead seeking 
treatment from a county psychiatrist.  One September 1998 
record indicates that he was seen by a staff psychiatrist, 
who noted that he had a number of depressive episodes in the 
past, starting in Puerto Rico, and that the episodes seemed 
to be short-lived and triggered by environmental events such 
as his mother's death, etc.  The records in 1998 and 1999 
indicate continuing treatment for depression, as well as 
treatment for an HIV positive status and hepatitis.  

On a May 1999 psychiatric evaluation, the appellant was 
diagnosed with adjustment disorder with mixed emotions, rule 
out organic brain disorder, and polysubstance abuse in 
remission.  On a June 1999 psychiatric evaluation, he 
reported a history of initial psychiatric treatment in Puerto 
Rico following the death of his parents in the period of 
1989-1990.  His recent and remote memory was poor.  He 
reported auditory hallucinations.  The diagnoses were those 
of rule out AIDS dementia, rule out psychosis of undetermined 
type, and rule out depression not otherwise specified.  

On a September 1999 psychiatric evaluation, it was noted that 
the appellant's first treatment for depression was following 
the death of his mother in 1988.  The assessment was major 
depressive disorder, recurrent, with history of drug abuse.  

In December 1999, the RO received records from the San Juan, 
Puerto Rico VAMC dated from March 1992 to April 1995.  In a 
note, the VAMC indicated that records were only available 
from 1992 to 1995.  These records pertained to evaluation of 
the appellant's gastrointestinal disorder.  

The medical records received from Dr. Yezid Melo, dated from 
October 1993 to June 1999, indicate that the appellant 
received treatment for major depression.  In a February 1996 
statement, Dr. Melo indicated that the appellant suffered 
from major depression (according to criteria of DSM-IIIR) and 
took anti-depressive medication.  

On an October 2000 fee-basis VA psychiatric examination, the 
appellant complained of having some confusion, visual and 
auditory hallucinations for 10 years or longer, paranoia for 
15 to 20 years (he said he was uncertain but believed his 
psychotic symptoms began while he was hospitalized during 
active service), depression for a long while after his 
mother's death in 1987 or 1988 but not any longer, and a 
nervous mood.  

On the examination, it was noted, among other things, that 
the appellant admitted to recently having had psychotic 
symptoms (of hallucinations), and that his recent memory (and 
immediate recall) was impaired but that his remote memory was 
intact.  The examiner stated that he reviewed voluminous 
medical records of the appellant and noted numerous physical 
and mental diagnoses.  

The examination diagnoses were those of chronic paranoid 
schizophrenia; past history of major depressive disorder, 
currently in remission; and past history of alcohol, cocaine, 
and cannabis abuse, currently in remission.  

The examiner remarked that, from his history, the appellant 
appeared to be suffering from chronic paranoid schizophrenia, 
the symptoms of which the appellant believed to have begun 
while hospitalized in the service (it was also noted that the 
appellant reported that he was uncertain if it began then or 
after he got out of service).  

The examiner stated that the appellant reported having had 
the psychotic symptoms for 15 to 20 years.  The examiner 
stated that the appellant appeared to have suffered from a 
depression in the late 1980s secondary to his mother's death.  
He opined that it did not appear that the appellant's current 
psychiatric condition of chronic paranoid schizophrenia was 
caused or worsened by his gastrointestinal disability.  The 
examiner explained, in medical terms, that the appellant's 
psychiatric condition would have occurred whether or not he 
had the gastrointestinal disability.  

The examiner further remarked that the reviewed medical 
records reflected that the appellant had exhibited symptoms 
of depression which had lasted for a number of years, 
probably since 1980 when he first found out about his medical 
condition, and that it was therefore seen in some records 
that he might have had depression related to his weight loss 
and stomach problems suffered in 1980 while in the service.  

The examiner stated that, during the present examination, the 
appellant actually might not have remembered being depressed 
at the time in service, on the basis that there were memory 
problems (he had impaired immediate recall and impaired 
recent memory).  

The examiner also stated that the appellant might have some 
AIDS-related dementia.  In his conclusion, he opined that it 
was at least as likely as not that the appellant had his 
psychiatric condition of depression (which was currently in 
remission) related to his gastrointestinal problems he 
suffered in the early 1980s.  

In a January 2001 decision, the RO determined that the 
appellant was incompetent to handle the disbursement of 
funds, effective the date of the rating decision.  

In a January 2002 Supplemental Statement of the Case, the RO 
notified the appellant about a recent law, The Veterans 
Claims Assistance Act of 2000 (VCAA), and the duties of the 
VA to assist and notify claimants under the law.  




II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
November 1990 letter notifying the appellant of the September 
1990 Rating Decision, Supplemental Statements of the Case (in 
August 1991, June 1993, December 1998, January 1999, April 
1999, March 2001, and January 2002), the RO has notified him 
of the evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for his claims, to include 
requesting medical records to which the appellant has 
referred (i.e., from private and VA medical providers).  The 
RO has also sought and obtained VA examinations (in March 
1992, November 1997, February 1999, and October 2000) 
regarding the issue at hand.  Additionally, the RO has 
provided the appellant with the opportunity for a hearing, 
which was conducted at the RO in June 1991.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24).  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective in March 
1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for an innocently acquired 
psychiatric disorder.  

The appellant claims that he has a psychiatric disorder which 
is attributable to his service-connected gastrointestinal 
disability.  He maintains that he first developed symptoms of 
depression while he was hospitalized in service for 
gastrointestinal problems.  He has also claimed that he has 
PTSD related to service.    

There is no service medical evidence revealing that the 
appellant suffered from any psychiatric manifestations during 
his brief period of active duty for training.  The record 
also shows significantly that he is shown to have initially 
sought treatment for psychiatric problems with Dr. Coira in 
June 1988.  

Dr. Coira indicated in a March 1990 report that the 
appellant's diagnosis was major depression as a maturation of 
psychophysiological gastrointestinal reaction.  His statement 
pertaining to the appellant suffering gastrointestinal and 
emotional symptoms ever since service, however, is not 
corroborated by the record.  There is no report, other than 
the appellant's own unsubstantiated history, that he suffered 
psychiatric problems during his active duty for training 
(which lasted three months) or following service until 1988.  

Although Dr. Coira appears to relate the appellant's 
psychiatric diagnosis to a gastrointestinal disorder, 
evidently based on the appellant's reported history, 
subsequent medical records show that the appellant also 
reported that his problems with depression had become 
apparent following the death of his parents (or in most 
reports, mother) during the period of 1987 to 1989.  

On a March 1992 VA examination, the examiner diagnosed the 
appellant with dysthymia and ruled out a diagnosis of PTSD.  
A second VA examiner, evaluating the appellant for 
gastrointestinal disorders, diagnosed him with 
psychophysiologic gastrointestinal reaction.  However, in a 
May 1992 addendum, the first VA examiner clarified that 
"psychological gastrointestinal reaction" was not a 
psychiatric diagnosis, according to the recognized criteria 
of the American Psychiatric Association's DSM-III, which the 
VA follows on matters of diagnosis.  See 38 C.F.R. §§ 4.125, 
4.130.  

That VA examiner further stated that the appellant's 
psychiatric condition appeared to be an emotional response to 
his gastrointestinal condition and that there was no evidence 
to support an opinion relating the diagnosed psychiatric 
disorder to the appellant's three-month period of service.  

The appellant was diagnosed with major depression on a 
psychiatric evaluation conducted by Dr. Melo in October 1994, 
after reporting such history as treatment with anti-
depressive medication in service and depression following his 
mother's death.  The service medical record again are noted 
not to have corroborated any treatment for psychiatric 
complaints.  

Also, it is noteworthy that Dr. Melo found that the 
appellant's memory was impaired for both recent and remote 
events.  Dr. Melo, a private doctor who later conducted a VA 
examination in November 1997, found then that the appellant's 
memory impairment was unchanged and that the diagnosis 
remained major depression but with psychosis added to it.  

The VA outpatient records in September 1998 indicated that 
the appellant's past episodes of depression appeared to have 
been short-lived and triggered by such external circumstances 
as his mother's death.  In May 1999, his diagnosis included 
adjustment disorder with mixed emotions.  In June 1999, he 
reported initial psychiatric treatment following the death of 
his parents.  At that time, his memory was noted as poor.  
The diagnoses were those of rule out AIDS dementia, rule out 
psychosis of undetermined type, and rule out depression.  

In September 1999, the appellant again reported initial 
treatment for a psychiatric disorder (depression) following 
his mother's death in 1988 and was diagnosed with major 
depressive disorder, recurrent.  The fact that the evidence 
in the claims folder corroborates the appellant's reports of 
initial psychiatric treatment in 1988, despite his recognized 
memory impairment, lends credence to the notion that the 
diagnosis of a major depressive disorder is related to the 
death of his mother and not his gastrointestinal 
manifestations which began many years earlier.  

On another VA examination, in February 1999, the appellant 
claimed that his depression began in 1980 at the time of the 
onset of his gastrointestinal disorder.  (As noted, there is 
no medical evidence to corroborate such a claim.)  After 
reporting this unsubstantiated history, the appellant was 
diagnosed with dysthymic disorder, with the examiner stating 
that symptoms of depression had lasted "probably since 1980 
when he first found out about his medical condition."  

However, it is significant to note here that, not only did 
the examiner clearly indicate that his etiological opinion 
was based on the appellant's own report of the onset of 
psychiatric symptoms, but that the examiner also recognized 
that the appellant's memory was impaired.  

The Board finds that such medical opinions concerning the 
onset of the appellant's psychiatric disorder are of limited 
probative value, as they are based solely on the self-
reported history by the appellant who has recognized memory 
impairment.  

In short, there is no medical evidence of a psychiatric 
disability or any related manifestations for years after the 
appellant's service discharge, and his reports of medical 
history are unreliable due to his memory impairment noted 
consistently since 1994.  

The February 1999 examiner also opined that the appellant's 
depression, as it related to a gastrointestinal condition, 
would have been characterized as an adjustment disorder at 
the time of service when his gastrointestinal problems 
surfaced.  As repeated hereinabove, there is no medical 
evidence of a psychiatric disorder either in service or for 
many years thereafter.  

In October 2000, a medical opinion was sought by VA in order 
to clarify the nature and etiology of the appellant's claimed 
psychiatric disorder.  

Significantly, the examiner diagnosed the appellant with 
chronic paranoid schizophrenia, with a history of major 
depressive disorder (currently in remission).  This examiner 
too noted there was memory impairment, stating that the 
appellant was uncertain whether he had psychotic symptoms in 
service or after he was discharged from service.  

The medical evidence in this regard does not serve to 
corroborate any psychotic symptoms until the 1990s, such as 
was seen on an October 1994 evaluation by Dr. Melo when the 
appellant admitted to hallucinations.  

Further, the October 2000 examiner discounted any connection, 
causal or aggravative, between the diagnosis of paranoid 
schizophrenia and the (by then service-connected) 
gastrointestinal disorder.  He also stated pertinently that 
the appellant's depression, now in remission, was apparently 
secondary to his mother's death in the late 1980s.  

The examiner later, in apparent conflict, opined that it was 
at least as likely as not that the depression in remission 
was related to the appellant's gastrointestinal problems 
suffered in the early 1980s.  

However, this conclusion again was based on a review of the 
medical reports in the claims folder which note the 
appellant's self-reported history of depression since 1980.  
As repeated hereinabove, there is no medical confirmation of 
a history of depression since the time of service, but there 
is medical evidence that the appellant's psychiatric 
treatment began coincident with the period following his 
mother death in the late 1980s.  

The examiner's conclusion was also based on the supposition 
that at the time of the October 2000 examination the 
appellant might not have remembered being depressed in 1980.  
If such was the case, then the appellant's remote memory 
would have been impaired (on the examination the examiner 
found that it was intact).  

Although the examiner also noted the fact that the 
appellant's memory might be affected by possible AIDS-related 
dementia, the fact remains that there is no convincing 
medical evidence showing that the appellant suffered 
depression in service or prior to his mother's death in the 
late 1980s.  

The Board finds that the evidence presented in this case, 
even within a single examination report, is often 
inconsistent concerning the nature and etiology of the 
appellant's psychiatric disorder.  Further medical review, 
however, would not be fruitful in light of the appellant's 
lack of credibility (due to universal recognition of his 
memory impairment) and the fact that all available medical 
treatment records in the 1980s have been received.  

There is no medical evidence of a psychiatric disorder in 
service or within the one-year presumptive period in order to 
establish service connection on a direct basis.  The 
appellant has claimed service connection for PTSD, but there 
is no medical evidence of a diagnosis of PTSD (it was ruled 
out in psychiatric examinations).   

Further, the Board acknowledges the appellant's contention of 
having a psychiatric disorder related to his service-
connected gastrointestinal disability.  In regard to his 
current diagnosis of paranoid schizophrenia, such disability 
has been definitively ruled out on the October 2000 
examination as having been caused or aggravated by the 
service-connected gastrointestinal disability.  

In regard to his currently diagnosed major depression in 
remission, the medical opinions are mixed as to the onset of 
the disorder.  The Board, however, concludes that the 
preponderance of the evidence is against the claim that the 
appellant's major depression, in remission, was related to 
any gastrointestinal disability.  

As noted, the medical evidence is quite clear in showing the 
onset of this psychiatric disorder in June 1988, which is 
years after his May 1980 active service discharge and during 
the period following his mother's death.  The appellant has 
reported that the onset of his psychiatric disorder was both 
following his gastrointestinal disability in service in 1980 
and following his mother's death in the late 1980s.  The fact 
that he has a memory impairment is a significant factor in 
determining his credibility in terms of the accurate 
reporting of medical history.  Thus, medical evidence to 
corroborate his claims becomes essential.  

In this case, the Board finds that the medical evidence shows 
that he was initially treated for depression in a period 
following his mother's death.  The medical opinions citing 
the appellant's (unsubstantiated) history of depression in 
service and leading up to 1988 therefore inherently lack 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

Although the appellant asserts that his current psychiatric 
disorder is attributable to service or to his service-
connected gastrointestinal disability, he, as a lay person, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that the appellant's current psychiatric 
disability became manifest years after his service and has 
not been medically linked to service, including his 
gastrointestinal disability.  The condition was not due to 
disease or injury which was incurred in or aggravated by 
service (including ACDUTRA).  

As the preponderance of the evidence is against the 
appellant's claim of service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

